DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
- Claims 1-9 are pending.
- Claims 1-9 are allowed.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korean on May 01, 2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0058938 application as required by 37 CFR 1.55.
Upon receipt of a Notice of Allowance, applicants should check to see whether the Office has received a copy of the foreign application under the priority document exchange program because successful retrieval of priority documents cannot be guaranteed. To be entitled to priority, the Office must receive a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, or receive a paper certified copy of the foreign application during that time period. If a certified copy of the foreign application is filed after the date the issue fee is paid, it must be accompanied by the processing fee set forth in 37 CFR 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. See MPEP § 215.02(a) for information pertaining to meeting the timeliness requirement for filing a certified copy by using PDX.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the controller receives a satellite signal from another selected auxiliary feeder, analyzes current location information using the received satellite signal, calculates a satellite orientation direction of the antenna unit according to the analyzed current location information, and compares the satellite orientation direction information based on the one auxiliary feeder and the satellite orientation direction information based on the other auxiliary feeder to correct the first generated control signal based on the one auxiliary feeder to generate a final control signal (Claim 1 ), calculates each of satellite orientation directions using each of satellite signals simultaneously received from the two or more auxiliary feeders, and compares satellite orientation direction information based on one auxiliary feeder and satellite orientation direction information based on the other auxiliary feeder to correct the first generated control signal to generate a final control signal for controlling a pointing direction of the antenna unit (Claim 2), a first control operation of analyzing current location information of the target satellite using the satellite signal received in the first receiving operation and calculating a satellite orientation direction of the antenna according to the analyzed current location information to first generate a control signal, after performing the first receiving operation and the first control operation, the satellite signal receiving operation further includes a second receiving operation of receiving a satellite signal from another selected auxiliary feeder, and after the second receiving operation is performed, the control operation further includes: a second control operation of analyzing current location information of the target satellite using the satellite signal received in the second receiving operation, calculating a satellite orientation direction of the antenna according to the analyzed current location information, comparing the calculated satellite orientation direction and the satellite orientation direction information based on the first control operation, and correcting the control signal based on the first control operation to generate a final control signal for controlling a pointing direction of the antenna (Claim 6) and  calculating a satellite orientation direction of the antenna according to the analyzed current location information to first generate a control signal, calculating each of the satellite orientation directions using each of the satellite signals simultaneously received from the two or more auxiliary feeders, comparing the satellite orientation direction information based on one auxiliary feeder and the satellite orientation direction information based on the other auxiliary feeder to correct the first generated control signal to generate a final control signal for additionally controlling a pointing direction of the antenna (Claims 6 and 7). “The closest prior art found is as follows:
Yang et al. (Pub. No. US 2012/0081263 A1)- A position adjustment device (200) comprises holder fixed on supporting arm (26) of satellite antenna which has first connecting part, and axis rotation bracket disposed on holder and rotating around focal axis of satellite antenna which has bracket body fixed with low noise block down converter with integrated feed (LNBF) (24) of satellite antenna, arc slot disposed in bracket body in which circular center is on focal axis and first positioning element passing through first connecting part and arc slot for connecting axis rotation bracket to holder and relatively positioning holder and axis rotation bracket along arc slot.
Dybdal et al. (Pub. No. US 2009/0033575 A1)- Antenna tracking refers to alignment of an antenna main beam with a satellite (or other moving object) being tracked. For example, antenna systems that are used to receive information from and/or transmit information to a satellite in a low earth orbit should be able to follow the dynamics of the satellite in its orbital trajectory. Referring to FIGS. 1A and 1B, the trajectory dynamics for an example high elevation angle pass 200 (illustrated in FIG. 2) are most pronounced in the azimuth coordinate, and the elevation variations are substantially lower. The specific conditions for these numerical values are a 450 nmi polar orbiting satellite altitude, as used by meteorological satellites, and the maximum elevation angle is 85° for this example. While these dynamics for the required antenna motion are presented for a specific case, the general characteristics for low earth orbit satellites are illustrated. The dynamics required to track the satellite are most severe in the azimuth plane, and these dynamics increase with decreasing orbital altitude and increasing maximum elevation angle. The problem of tracking a satellite at high elevation angles becomes more severe when large high gain antennas having a narrow beam width are employed.
Park (Pub. No. US 2014/0315483 A1)- an antenna unit having an antenna to which a broadcast LNB receiving satellite broadcast signals and a satellite tracking LNB receiving satellite signals for satellite tracking are connected; a switching unit for selecting the broadcast LNB or the satellite tracking LNB of the antenna unit; a control unit for analyzing satellite signals received through the satellite tracking LNB to track satellites and controlling the antenna unit to be oriented to a target satellite using tracked satellite information; and a drive unit for moving the antenna unit under the control of the control unit.
Cooper et al. (Patent No. US 7,146,192 B2)- A base station for mobile telecommunications comprises a main body and an antenna assembly mounted in a position at a distance from the main body. The antenna assembly comprises at least one antenna for transmission to and reception of signals from mobile user terminals. The antenna assembly further comprises a receiver for determining position from satellite signals so as to determine the location of the antenna assembly.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “the controller receives a satellite signal from another selected auxiliary feeder, analyzes current location information using the received satellite signal, calculates a satellite orientation direction of the antenna unit according to the analyzed current location information, and compares the satellite orientation direction information based on the one auxiliary feeder and the satellite orientation direction information based on the other auxiliary feeder to correct the first generated control signal based on the one auxiliary feeder to generate a final control signal (Claim 1 ), calculates each of satellite orientation directions using each of satellite signals simultaneously received from the two or more auxiliary feeders, and compares satellite orientation direction information based on one auxiliary feeder and satellite orientation direction information based on the other auxiliary feeder to correct the first generated control signal to generate a final control signal for controlling a pointing direction of the antenna unit (Claim 2), a first control operation of analyzing current location information of the target satellite using the satellite signal received in the first receiving operation and calculating a satellite orientation direction of the antenna according to the analyzed current location information to first generate a control signal, after performing the first receiving operation and the first control operation, the satellite signal receiving operation further includes a second receiving operation of receiving a satellite signal from another selected auxiliary feeder, and after the second receiving operation is performed, the control operation further includes: a second control operation of analyzing current location information of the target satellite using the satellite signal received in the second receiving operation, calculating a satellite orientation direction of the antenna according to the analyzed current location information, comparing the calculated satellite orientation direction and the satellite orientation direction information based on the first control operation, and correcting the control signal based on the first control operation to generate a final control signal for controlling a pointing direction of the antenna (Claim 6) and  calculating a satellite orientation direction of the antenna according to the analyzed current location information to first generate a control signal, calculating each of the satellite orientation directions using each of the satellite signals simultaneously received from the two or more auxiliary feeders, comparing the satellite orientation direction information based on one auxiliary feeder and the satellite orientation direction information based on the other auxiliary feeder to correct the first generated control signal to generate a final control signal for additionally controlling a pointing direction of the antenna (Claims 6 and 7) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472